Exhibit 10.1

 

AVANEX CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

Avanex Corporation (the “Company”) hereby grants you, [NAME] (the “Grantee”), a
grant of Restricted Stock under the Company’s 1998 Stock Plan (the “Plan”). The
date of this Agreement is [DATE] (the “Grant Date”). Subject to the provisions
of Appendix A (attached) and of the Plan, the principal features of this grant
are as follows:

 

Total Number of Shares of Restricted Stock:    [NUMBER] Purchase Price per
Share:    $0.001 Total Purchase Price    $[PRICE] (payable in past services
rendered to the Company)

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement and
the Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS AGREEMENT. YOU AGREE TO EXECUTE THIS AGREEMENT AS A
CONDITION TO RECEIVING ANY SHARES.

 

AVANEX CORPORATION

     

GRANTEE

By:

           

Title:

         

[Name]



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF COMMON STOCK

 

1. Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $0.001, equal to the par value of the Shares (as defined below),
payable in past services rendered to the Company, an award of
[                    ] shares of restricted stock (the “Shares”) on the Grant
Date, subject to all of the terms and conditions in this Agreement and the Plan.

 

2. Vesting Schedule. One hundred percent (100%) of the Shares shall be vested as
of the Grant Date.

 

3. Representations of Grantee. Grantee acknowledges that Grantee has received,
read and understood the Plan and this Agreement and agrees to abide by and be
bound by their terms and conditions.

 

4. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Grantee. After such issuance, recordation and delivery, the Grantee shall
have all the rights of a stockholder of the Company with respect to voting such
shares and receipt of dividends and distributions on such Shares.

 

5. Tax Consultation. Grantee understands that Grantee may receive tax
consequences as a result of the receipt or disposition of the Shares. Grantee
represents that Grantee has consulted with any tax consultants Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
Grantee is not relying on the Company for any tax advice.

 

6. No Effect on Employment or Service. The Grantee acknowledges and agrees that
this Agreement and the transactions contemplated hereunder do not constitute an
express or implied promise of continued service or employment as a Service
Provider for any period, or at all, and shall not interfere with the Grantee’s
right or the Company’s right to terminate the Grantee’s relationship as a
Service Provider at any time, with or without cause.

 

7. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Secretary, at
40919 Encyclopedia Circle, Fremont, California 94538, or at such other address
as the Company may hereafter designate in writing.

 

8. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

9. Conditions for Issuance of Certificates for Shares. The Shares deliverable to
the Grantee may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any State or Federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
State or Federal governmental agency, which the Administrator shall, in its
absolute



--------------------------------------------------------------------------------

discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Shares as the
Administrator may establish from time to time for reasons of administrative
convenience.

 

10. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

11. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon the
Grantee, the Company and all other persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

12. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

13. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

14. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Grantee with
respect to the subject matter hereof, and may not be modified adversely to the
Grantee’s interest except by means of a writing signed by the Company and
Grantee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

 

15. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

o O o

 

-2-